Title: From George Washington to David Hall, 26 October 1757
From: Washington, George
To: Hall, David



Fort Loudoun, Octr 26th 1757

If the Lancaster Post insists upon half a crown for each Paper, we shall be oblige to you for paying it him; but I think it is a most exorbitant demand for so small additional trouble.
If you hear nothing from Us before the end of the Quarter you will then drop the Paper and send me your acct which shall be immediately paid by Sir Yr most Hble Servt

Go: Washington

